Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.  Claims 1-3, 6, 10, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezagholizadeh et al (US 2018/0336471, herein Rezagholizadeh).

Regarding claim 1, Rezagholizadeh teaches a processing device for performing a generative adversarial network, comprising:
a memory ([0014], memory) configured to:
receive input data that includes a random noise and reference data ([0014], random noise vector input), and store discriminator neural network parameters and generator neural network parameters ([0014], discriminator & generator parameters for neural network); and
a computation device ([0014], processing device) configured to:
transmit the random noise input data into a generator neural network and perform operation to obtain a noise generation result, and input the noise generation result and the reference data into a discriminator neural network to obtain a discrimination result ([0051-0052], [0062], [0083-0084], operation of generator and discriminator neural networks), and
update the discriminator neural network parameters and the generator neural network parameters according to the discrimination result ([0098], update parameters).

Regarding claim 2, Rezagholizadeh teaches the processing device of claim 1, wherein the memory is further configured to store a computation instruction, and the processing device further includes: a controller configured to decode the computation instruction into one or more operation instructions and send the one or more operation instructions to the computation device ([0014], [0108], decoding).

Regarding claim 3, Rezagholizadeh teaches the processing device of claim 1, wherein the memory includes:
a discriminator parameter storage unit configured to store the discriminator neural network parameters; a generator parameter storage unit configured to store the generator neural network parameters; a discriminator instruction storage unit configured to store one or more 31Attorney Docket No.: 81010-000088CON5Getech Law LLCcomputation instructions for operations of the discriminator neural network; a generator instruction storage unit configured to store the one or more computation instructions for operations of generator neural network; and a data storage unit configured to store the noise generation result, random noise, and reference data ([0014], [0097-0098], [0108], discriminator and generator parameters, memory storing instructions & neural network data).

Regarding claim 6, Rezagholizadeh teaches the processing device of claim 1, wherein the reference data includes a group of pictures including one or more key features, a group of audios including one or more key sampling points, and a word group or phrase including one or more word class tags, and wherein the processing device further includes an input/output unit for acquiring external data and outputting an internal computation result to an external device ([0006-0008], [0042], [0107]).

Claims 10, 15, and 18 refer to a method embodiment of the device embodiment of claims 1, 3, and 6, respectively.  Therefore, the above rejections for claims 1, 3, and 6 are applicable to claims 10, 15, and 18, respectively.

Regarding claim 12, Rezagholizadeh teaches the method of claim 10, further comprising determining that the discrimination accuracy of the discriminator neural network changes within a set range, and outputting the noise generation result obtained by the generator neural network a final creation result based on the determination that the discrimination accuracy of the discriminator neural network changes within the set range ([0010], [0083], [0100], determine accuracy of outputs and check if within target range).

Regarding claim 13, Rezagholizadeh teaches the method of claim 12, further comprising:
extracting, by a controller, a computation instruction, parsing the computation35 Attorney Docket No.: 81010-000088CON5Getech Law LLCinstruction into an operation instruction, and sending the operation instruction to the computation device ([0014], computer executable instructions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 4-5, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rezagholizadeh et al (US 2018/0336471, herein Rezagholizadeh) in view of Ayub et al (US 2017/0351522, herein Ayub).

Regarding claim 4, Rezagholizadeh teaches the processing device of claim 2, wherein the controller includes:
an instruction memory unit configured to store the one or more computation instructions associated with a network model ([0014], [0108], instruction memory);
an instruction processing unit configured to decode each of the one or more computation instructions to obtain multiple operation instructions ([0014], [0108], processing device and decoding);
Rezagholizadeh fails to teach the controller including:
an instruction cache unit;
a storage queue unit configured to store an instruction queue including multiple operation instructions or computation instructions to be performed sequentially; and
a dependency relationship processing unit configured to determine, when a plurality of operation instructions exist, whether a first operation instruction forms an associated relationship with a zeroth operation instruction or not before the first operation instruction; if the first operation instruction forms the associated relationship with the zeroth operation instruction, a dependency relationship processing unit caches the first operation instruction in the instruction cache unit, and after the zeroth operation instruction is performed, the dependency relationship processing unit extracts the first operation instruction from the instruction cache unit and transmits the first operation instruction to the computation device.

Ayub teaches a processing device comprising:
an instruction cache unit ([0015];
a storage queue unit configured to store an instruction queue including multiple operation instructions or computation instructions to be performed sequentially ([0027], issue queue); and
a dependency relationship processing unit configured to determine, when a plurality of operation instructions exist, whether a first operation instruction forms an associated relationship with a zeroth operation instruction or not before the first operation instruction; if the first operation instruction forms the associated relationship with the zeroth operation instruction, a dependency relationship processing unit caches the first operation instruction in the instruction cache unit, and after the zeroth operation instruction is performed, the dependency relationship processing unit extracts the first operation instruction from the instruction cache unit and transmits the first operation instruction to the computation device ([0033], [0040-0041], [0043], dependency tracked and indicated between instructions with overlapping target addresses and other types of instruction hazards).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rezagholizadeh and Ayub to utilize instruction dependency tracking.  While Rezagholizadeh does not disclose the explicit details of individual instruction operation within the neural network processor, one of ordinary skill in the art would understand that tracking dependencies between instructions in an out-of-order processor is necessary to achieve correct execution.  As the type of dependency tracking structures disclosed by Ayub are a routine and conventional aspect of the microprocessor art, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 5, the combination of Rezagholizadeh and Ayub teaches the processing device of claim 4, wherein the dependency relationship processing unit is further configured to extract a first storage address interval of required data in the first operation instruction according to the first operation instruction, extract a zeroth storage address interval of a required matrix in the zeroth operation instruction according to the zeroth operation instruction;  32 Attorney Docket No.: 81010-000088CON5 Getech Law LLCif an overlapped region exists between the first storage address interval and the zeroth storage address interval, determine that the first operation instruction forms the associated relationship with the zeroth operation instruction; if no overlapped region exists between the first storage address interval and the zeroth storage address interval, determine that the first operation instruction does not form the associated relationship with the zeroth operation instruction ([0033], [0040-0041], [0043], dependency tracked and indicated between instructions with overlapping target addresses and other types of instruction hazards).

Claims 16 and 17 refer to a method embodiment of the device embodiment of claims 4 and 5.  Therefore, the above rejections for claims 4 and 5 are applicable to claims 16 and 17, respectively.

4.  Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rezagholizadeh in view of Vantrease et al (US 2019/0294413, herein Vantrease).

Regarding claim 9, Rezagholizadeh teaches the processing device of claim 1, further configured to forward the generator neural network parameters from the memory to the computation device, and forward the random noise and the reference data from the data storage unit to the computation device ([0014], [0083]).
Rezagholizadeh fails to teach the device comprising a DMA (Direct Memory Access).
Vantrease teaches a processing device comprising a DMA (Direct Memory Access) configured to forward neural network parameters from a memory to a computation device ([0069], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rezagholizadeh and Vantrease to utilize DMA transfers.  While Rezagholizadeh does not explicitly disclose the use of DMA memory transfers, one of ordinary skill in the art would understand that the use of DMA is a routine and conventional aspect of the microprocessor art.  As both Rezagholizadeh and Vantrease disclose processing devices used to perform neural network operations, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 9, Rezagholizadeh teaches the method of claim 10, wherein the updating, by the computation device, the discriminator neural network parameters and the generator neural network parameters according to the discrimination result includes:
computing loss values of a generator neural network and a discriminator neural network respectively according to the discrimination result; adaptively updating a parameter in the discriminator neural network to further improve discrimination accuracy of a discriminator; adaptively updating a parameter in the generator neural network, discriminated by the discriminator, of increase of the loss values ([0094-0095], loss function & [0064-0079], updating parameters of generator and discriminator network to minimize loss function).
Rezagholizadeh fails to teach updating a parameter according to maximum gradient directions of reduction of the loss values to further improve accuracy ([0036], [0064], [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rezagholizadeh and Vantrease to utilize a gradient direction for evaluating discriminator accuracy.  While Rezagholizadeh does not explicitly contemplate the use of a gradient direction, Vantrease discloses how a gradient based optimization method may reduce errors in the output of a neural network layer (Vantrease [0036]).  Therefore, implementing such an optimization method may further increase the accuracy of the neural network and lead to increased performance.  Doing so would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.



Allowable Subject Matter
5.  Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Rezagholizadeh teaches the processing device according to claim 2.  However, Rezagholizadeh fails to teach the processing device utilizing the six specific instructions with the indicated operation fields as disclosed in claims 7 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2019/0139191) discloses a processor for utilizing a generative and discriminative neural network.
Myara (US 2018/0218261) discloses a processor utilizing a neural network and randomized input noise.
Venkataramani (US 2018/0136912) discloses a neural network processor utilizing a dependency graph to track instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182